ORDER
PER CURIAM.
Cashner LLC and Charles Cashner appeal from the judgment of the trial court in favor of Douglas Draper (“Draper”). Cashner LLC and Charles Cashner argue six points on appeal related to loans made by Draper to Cashner LLC and Charles Cashner.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting • forth the reasons for this order pursuant to Rule 84.16(b).